20-51780-rbk Doc#37 Filed 11/10/20 Entered 11/10/20 22:33:56 Main Document Pg 1 of 3




                       IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

  IN RE:                                             §
                                                     §      CASE NO. 20-51780-rbk
  EARTH ENERGY RENEWABLES, LLC                       §
                                                     §      CHAPTER 11;
                                                     §      SUBCHAPTER V
  DEBTOR                                             §

                                   DEBTOR’S STATUS REPORT

  TO THE HONORABLE RONALD B. KING, CHIEF UNITED STATES BANKRUPTCY
  JUDGE:

         COMES NOW Earth Energy Renewables, LLC, Debtor-in-Possession, and files this its

  Status Report pursuant to 11 USC § 1188 (c) and respectfully states the following:

         1.       This case was commenced by the filing of a voluntary petition under Chapter 11,

  Subchapter V, on October 20, 2020.

         2.      The Debtor is a Texas limited liability company in the bio-chemical business and

     employs engineers, technicians, support staff and management. At this time, the Debtor

     continues to operate its business and manage its assets as a debtor in possession pursuant to

     §§ 1107 and 1108 of the Bankruptcy Code.

         3.      The case was filed due to a notice of default sent by Ara EER Holdings, LLC

  seeking to seize all of the Debtor’s intellectual property.

         4.      The Initial Debtor Interview with the U.S. Trustee’s Office was held on

  November 4, 2020. The meeting of creditors is scheduled for November 20, 2020 at 11:00 a.m.

         5.      The Debtor-in-Possession bank accounts were opened on November 4, 2020. All

  deposits and disbursements are made into and from the DIP accounts.
20-51780-rbk Doc#37 Filed 11/10/20 Entered 11/10/20 22:33:56 Main Document Pg 2 of 3




          6.      The Debtor maintains all insurance required by the U.S. Trustee, including

  casualty, business personal property, automobile, workers compensation, directors and officers

  liability and general liability coverage.

          7.      The Debtor sought and obtained authority to pay its regular October 30, 2020

  payroll and associated payroll taxes. There appear to be no creditors with a lien on cash collateral

  at this time.

          8.      The Debtor sought and obtained authority to borrow $60,000 on an unsecured,

  non-priority basis on October 30, 2020.

          9.      The Debtor sought and obtained an extension to file its Schedules and Statements

  of Financial Affairs until November 13, 2020.

          10.     Counsel for the Debtor and the Subchapter V Trustee, Eric Terry, have been in

  regular contact. Counsel for the Debtor intends to work closely with Mr. Terry to obtain a

  consensual plan.

          11.     The deadline for the Debtor to file its plan is January 11, 2021.

          Dated: November 10, 2020.

                                                  Respectfully submitted by:

                                                  LAW OFFICES OF FRANK B. LYON
                                                  Two Far West Plaza - Suite 170
                                                  3508 Far West Boulevard
                                                  Austin, Texas 78731
                                                  (512) 345-8964
                                                  (512) 697-0047 (fax)

                                                 By: /s/ Frank B. Lyon
                                                    FRANK B. LYON
                                                    State Bar No. 12739800
                                                   ATTORNEY FOR DEBTOR,
                                                   Earth Energy Renewables, LLC
20-51780-rbk Doc#37 Filed 11/10/20 Entered 11/10/20 22:33:56 Main Document Pg 3 of 3




                                      Certificate of Service

          I, Frank B. Lyon, the attorney for the Debtor, hereby certify that on the 10th day of
  November, 2020, a true and correct copy of the foregoing Status Report was served on the
  parties below by the methods indicated and will be served on the parties on the attached matrix
  by first class US mail, except those served via the Court’s CM/ECF system, on November 11,
  2020.

  Office of the US Trustee                                     Counsel for Kimen Industries
  James Rose                                                   Deborah D. Williamson
  615 E. Houston St., Rm 533                                   Dykema Gossett PLLC
  San Antonio, TX 78205                                        112 East Pecan, Ste 1800
  Via ECF notification                                         San Antonio, TX 78205
                                                               Via ECF notification
  Subchapter V Trustee
  Eric Terry                                                   Counsel for Brazos County
  Eric Terry Law, PLLC                                         Tara LeDay
  3511 Broadway                                                McCreary Veselka Bragg & Allen
  San Antonio, Texas 78209                                     PO Box 12699
  Via ECF notification                                         Round Rock, TX 78680
                                                               Via ECF notification
  Counsel for Ara EER Holdings, LLC
  John Melko                                                   Counsel for SC Ventures, LLC
  Foley & Lardner, LLP                                         Michael Shaunessy
  1000 Louisiana, Ste. 2000                                    McGinnis, Lochridge LLP
  Houston, TX 77002                                            600 Congress Ave., Ste 2100
  Via ECF notification                                         Austin, TX 78701
                                                               Via ECF notification
  Counsel for Brazos County
  Tara LeDay
  McCreary, Veselka, Bragg & Allen
  PO Box 1269
  Round Rock, TX 78680
  ECF notification


                                                                 / s / Frank B. Lyon
                                                               Frank B. Lyon
